Name: Commission Regulation (EC) NoÃ 1487/2006 of 9 October 2006 amending Regulation (EEC) NoÃ 2921/90 as regards the amount of the aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  agri-foodstuffs
 Date Published: nan

 10.10.2006 EN Official Journal of the European Union L 278/8 COMMISSION REGULATION (EC) No 1487/2006 of 9 October 2006 amending Regulation (EEC) No 2921/90 as regards the amount of the aid for the production of casein and caseinates from skimmed milk THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 15(b) thereof, Whereas: (1) Article 2(1) of Commission Regulation (EEC) No 2921/90 of 10 October 1990 on aid for the production of casein and caseinates from skimmed milk (2) sets the amount of aid for the production of casein and caseinates from skimmed milk. In view of the development in the price of skimmed milk powder on the internal market and the price of casein and caseinates on the Community and world markets, and in particular of a general increase of prices of casein and caseinates, the amount of the aid should be fixed at zero for as long as the current situation persists. (2) Regulation (EEC) No 2921/90 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article (2)1 of Regulation (EEC) No 2921/90, EUR 0,52 is hereby replaced by EUR 0,00. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 279, 11.10.1990, p. 22. Regulation as last amended by Regulation (EC) No 935/2005 (OJ L 158, 21.6.2005, p. 5).